REPCBELOUE ISCAMIQUE HE MAL RETANIE

Hoangue Pratesmite « fustice

DONTRAT DE PARTAGE BE PRODUCTION
BSiRE
EACREPU RIGO ISUAMOUE DE MAURETANIE
EE

CRPCINTERNALIONAL LiMiTED

PORTANT SUR LE BLOC-TA13 ONSHORE
DANS TE BASSIN BET MOU DENSE

¥ SEPTEMBRE 2004
me é
: baal
CONTRAT.
Uy eh okt OR, Waive mann agetietic ona
ane WELDS, Moats de Bi od

Luin Gee oe ra Covrael
BN ape cae Te

par atl Pattie Abasiaes WANG BON
Cassia

ine Sei
CER ae Be

it ee apnea ©

Uopediinden, Ue Hy Roth aes Ridieet avi gree ure
JePeameroa ix

SL eg Leeann 1985 mieaie Ba rdenic oldie
sschecheer ds Fergie leon cen Jfsdweutures,

OLCE PxSSsk, EES PARES CONVIANA PNT PAR EE bRbaeNT

COMIRAF CE QUEUE +

AREECLET SLERAITIONS
Lg eines ilies dene feos oh ecient oni eno saa

siaande: Chik gupiie- ui. perio dues 212 oe vesents
‘eng dec WP veces eam le news ek oe) ae
Sve

2 hiwee Comsdinces’ Sie We WSR A ee A Go

sy de fete ate

foc
UB eBay ope ALS. Heals
en ea
ae Baldr aiid dpe Veit
tances Aisice dans unirngesiniie Aaa

. Coed
do :

SOMMAIRE.

DBL
Solinsint dope

Gite ks Ocrinatele eevaamvee dea
FE aoa Sine diseurasost oor
eestla

me, oh

2dr da Seis Bap
GeBwas

Past soc

Fr behest dy

Relsnietalin ec expan

Beate

aatagpienlectimtdlanioncinneraanan,
Foca Nemes oy on ae

Sp ou eur iat alla
ES state a6 Com Bitlis » non
Couple ie 3
fle tate 9
ee
agpiatanisn tos Bante

PEC Bae Domains Sige Gan ay oie Cached tei pare
‘Contes dae | ein Ae Godse fea 3 pel Coat
1 dablisul af, Recaro Copshsobio- ce Panos Dotan.
ake Edo en ppta Cana ale ad
‘alo Pav

ae 3

ode ebaponcdt ae menue ea
‘bu Debs Bot. ur gl ex gent Oot Se predll um detealoy sien oy
Mino Pack

YY Seiya Rall New Aabeld dau fy
Noni abacie:
hiya nll CRG OID ER
JSS Mratgedriitas « Sjn'hy i Fore Baty Chie Neer
$s. Sines 2 dad L-Mvined

2 Gis Mea ecisise

slic!

fer Move,
is apts
Seguin de
la Hateeaaing fd 2
we a

jee He Esper eo
Ev ileom, aliens gerte Geren
‘gure te lnheot
semua alccioadesng
LIS Reeth ge a MEaplalation nl. 90s racine iP
Po
yg

ELE “heh idiade a4 epldranca  alaniie te urn aefuie 81 mene
cha se apes pas El

ee es
‘doatbeeaemiut ie diportio

slond

Lath “3 Palvols Bret ate hlle ens
Sagas slides, ri beso

cp Natal oor cexbemanien on catty sims Sede 4.

Tyadiy fede Natu

vee
JEL Gbak ste: Larabar 9 sigsie fe qoiee #

Sebthies 20 lon Tecersiod ow G4 dowd peat (8 ean comm

sl pe ee Fans Sb es Tus se pdccise
ets

SR, Seek Age» ae
ae soc) tour sees Ge dentdn ees cea
RHE a Tas gatas

cess togiie od me screamer arm ene alice cm

‘i ileesenens, le Sm eR gu BONSE QU egeRH NT Pee, Ft
ageoa

co kom sec ole Se
gauss eet @

ior veme potent an
Fesemelae etree “Puig:
Seven a in tehin de Qi ules oS od
ERS2 @tteras ane sa soc
sete gu antes a

tote: ater as et
felagétionvas singe a aaull 12a,

ade eas,

B25. Feimetaes pale ane
anatase ene
cle

128 pOpemab sim
Pecan Gonhnoboe Perey che, 39 Sagnae BAIT AR

ARTICLE? | CHAMP DAPVLICATION DO CONTRAT
24 Parle praca, ese snlonea a Cemmeera 3 acer Hh
Aloe le: Paintin A Eucla deel 4 | Anisee | Jes Uperticn.
yepsers Con age orion gual ee)

2s

22 be asm Conia! ct seal new"s Bucs 2 Sammie oe
Weaplainioy Ie ate peek Vanes 5 Geile oe Bede oe

se uccouserecrenmince
Up mnatiawias sufaiver Corpimgeas: ante Ge oes be
‘elle quedginis Uar ye 9 2)

aise

Sine dep ie:
pre abicou me taon

meena pres &
osc eh

RGus t60 o Peagimtien dye de
Fautriaarnsasfefice
: fa

speaks ecowagite BS: be Do

a hinds 8 sorrel

sein ca Fein Phat
ot LN

ee

ie'as Poe OP wee:
a

Sake diowiat gaia ’y SiC aad, Sa pe
alee) ohh Sirk, ovice lense Se sees dae se
"he shea aeons:

Peek de imnshete Coline" patet
cna upcerbleg arpa Ak ardusie

ick de Ar

‘iy tout fey tag “ebb reneatioe Vohin sir an e007. ume: pate
srl Ins zugigemoine Jo inmaun Sevpraten, ime A
i

‘rue pluie alsa larignstetinis & Ao
es depen oe [ragke $338 Comecrvint devo sede
Tleannets olbepionion, obec des cater es anne
Sea Raploitse,

‘chotaresiia eed dc fata a Te Chane

hae ressnvate sans proven Ae
fuse Heese) Fact vce
i eggeder cane!) Hei

rae as
lass A gxpltcain, pw
seevaaoi sate sn

Daca bay,
Eklewsainn Sh ts

= ie

su doh Repaired Oe gree He
iran suede alpesx dn Mok

“og ese peciode
seen rere

InaHe Laas

iis CATION DE YRAVANS,
WENPLORATION

oyster,

lertice

ARTICLE

a Beigde mibaied’

Soe wk Bane

Perc
esti ions, ae Bees

SPAS Cink
fake de

of span 3 i Ga one 3 pai
Ngunkee de ise Ss
cer

ty

ito, Ie Sooo
‘oe as resin gic Ge 0 se
We pasar oi, abs wai ou

en Ae

Fy WIEST UC PE Cer yl

Srezcant Oe ac} lignin. aw ie
ae We is sgh Ua ea
bec je 2 COMIC 2 cs he

ali,
oie igaesnonats

rolerean dts Cosieion Paotinny ot mpi op Hoa
sti de Cer Se bee tas
ROOM TINGe pa ES Hien content

ausdhewlvoneds “Arie kb

"7 -Sase a poate ve
pions: Dlg sy spoT
‘huatiaspsdeoe de Siee LL

ee
nts Phun gc otra eect ena:

SIRFICLE 2: AUTORISATION EXCECRIVE,
WERPLORVEON

eae
spun dei’ i Sine
ti ie 2 pour seb. pel inne dete
ie Pedpeed spleen otto,
22 he Coleestag! 4 soem) paw leipbleds Weepiasebns
Saya dk maintain ge
: Se
eb les ei

FoubeiSgad ehoubetemisit ie Cogtrcti o
‘Raise alpeb cu Wi a phe eet He
Sapapade Pexplonsicn eo

ee a
‘esis Pinaine.

ee

SP ter dress din hadicnaad af
Sones por dk aukesieiach telat
es masos drab

Serle add des
‘av ae

2 Lehvoniteneauaic tou ge er
A, Mahe dEagondien gail ent el cuseres.

Sotfegeardein
lett, 3 pines
eu && bse,

eS

dts id ea ob

saan si par der
is gah oe has Sel
sept onde a seven a) Pe

ie Si lat ie denequs 38 lon aa
ibevetcen Alniovite He Ais Sales:

‘est Sion 28 eit
ssbucht “nese Str pou seeds dorvannandin'e toa mse ae
2D:

Jas i ls ete

Lanerertaete

oils eeipraten de amo {Ay Rtgen Comenien

1 Cagis ea

shai angie ot wh ile (OOO Nba dindalle orleis 29 go
reais gue 0. gray des opsases omerundal 4 MW hi de

semis

Heels 43 dbo wierd
Peles

jiotisgeet ne cideaset te TEASE sgn i
ofundiey pale eouzasiue Je duh 4a COW aM a us,
‘ohaded faites °F feta on bk pasudedi forte” vue Hab,
tba Payoh ends oe Date pes Re este a fa

ee

Ce

pethue waunerent da ome sora
sade ne

dite: Siandlans pavligres
Hofer maaan cone

Din; peat a inode de
Eovnebsuten pital ts M icy ava: de ausocay
Be UKES is PN OLS gE aS george ee
SA NeW Nth ab tinal cd Cie ne

si Une fr jes pie
eecks smn dcesperer

GS a terltees tah Padre
i sapnae °

slain bial
Begeticus sos,

sah
des phew eo quisica Stake er TY ol A Bares Peave
Saepheure aot obigabons mh eSB ue Buc le Hage
capeiieemn Gox amulet

AAD kWoiliuid dee delat Wie le Iodine
‘ie baile he cgarnde @eeahanian Cape dbooasets
‘gums. dee. foragers Becsonston yp 0ak ay“ cooaRe

te gek:vepuls ie ogee

eTipteewbes, eel un ps pa léeoee
epeatlin

secCimbeecht caves sour ams gees boncw
Tes obligaions pdtievales oe. vazsin prac a sean

lbetiy cece fine op eae Dallas oh vant tesk igen, faa
pote anne nleerce ne

A yea Soroate ye Te slots din ehlignions de werdbe.temey Te
Geuttactane Se: Slgahes ge dypnicrexrrenerstns

iris ore pilings dengan awian act

pL woe rk ISA ta
aisha ee FeMilasite a0ts te des ciipete Baars By Cuba
pptpoesinle besier auieras pai tency

Gh, So ie aver abies eigen

posto at Wiede (Anite ab peal Core ue

Cena -puergs sues ok Sairnei oe aMcHatioN eselere

dgqperdies. pain arenes afew! oa, gebscee Ceara cannes
exd such Carma eh odon Wo

iisuorianon eetluats ds

ARTICLE 8: RTABLISSEMANT PT APPROBATION DFS.
PRORRSMIMES ANRUELS DE TRAVALX

SE Ribot, Op plo waa ce bud
plane cde Che a ns ane ats oe es Ie
CEniiciit prbpie of aut al Ministu gc appebaty
Apract = Trans GuillS poms pes: pee alts cue le Goagen
Seesplice ssirTosavgie d, Pane SRS aE
ifs Toediate Si A Mee EC Sader atitad seoeigentrn
A SNIBIGA Ate Tes Uifticiet abide We pkiaiin «tes 9 2 Bey,

sit clipe 9 Moov te Sovckiy ets So prea oe
Seu a ee rei

se i ue ey daemon
yk wa TMG Al uae 96 ea at

: oad

*slen pose taelpee te prteen Cotta

bi Lids lee phon at tlete dt ocor
went dela hoi tian a Gre Atle

roseton des nerves aed
Ghakien feacties a eben! ah boston
ase cope

ses pit de

‘Ey its, dae ley dea Online Pas
fans: Cpitvien Peat

58 (ut a wines oi
piece Urner cook sible Be tee @
Ft es, Sth hie oti 3 cc aC Be
ws pustee an aan man gegen 8 Seécew a dmc sEey ean
Seboioe (ae iu panels $e Comet deat 90 Me
‘ahodeabaalin minesng, she ah

Ie tosis basins it snig"e pa
thie er fepense: asin vine He “Gabe oxen eke AS: erent
‘er pslacay pina eureka

matter gs pean Keka la yrSeastots saceaee BLE
tet wr pe i Pai

sie oun fas ero aarti ote
“Tal putea aossaue. saur-ansiow te
5 Low his bag

Hi NN oe a
atest ie ne

162 Bais toxic > de a tii Uo Sliven Saloage des toe
seams ae its a oan Conte

ee ee ee

es Hou tone de staclers eulon amis -ocu ct Jane

oe 80g fe
oo ee
Cesarean gem ct be
sSusaner: Tage Lg Sie mrpnacen 27 apobseten an
senChemacire

line
nypiaeuabstps
Sai sald 2 -ade't

i Sigige: A xcrordar ge: petri: uly “anteplins
|i ctnddons douirtecnes et soupichee oy wes BDO
ads aS Guhehon tin oo NY a

Fees sige De Ls Cues diptOU ace noner, We nate
aides fut Eee puede | Che eek oan ae Coy
Suns rosie 8 ReeHinpoe: wots pamat os ced dag

alisd oma
ses ils dang
eam

diennive
iveneseiine

casing

peda Beda Ammust vainemeedes ne
ss

Bi, fumGir de-nol Reston gals Mivioss au Cintra eave ge de
Aeiipad ih so Miestens dane SF Cbs ae winte:(38) js: ae, alt
‘Aah aae 1 Visnous 00 ode caval saesboudint son ianes
nouns lebicdeapiucwate doe

Dit ed io aS SpGUAG db Prpdat Rand ls ps
Doub Gain ls toveke Sy de ual ve
merle lone te shicte

Repos fe ar es maze dn
Sate “Eapbuslots 8. pls

(Sur fersicamer des amseese
Hex cangrnens t Frawartee ual SeTesenee
‘greg valhdgaies sp Mimsien, ¢ Con svclot wes. letras chants
Sieve ur as uljeebo hiedancenas dal

MEEL 8? OBO MOSS HO GNTRACTANT Bales
VA CONDUITICDES OFBRADONS PETROETEIETS

Silanes ewe

Sopetesie el thats! PARaserasie Jat en a

soc faa delet Send) Babs Leatetie takai?
yaer anf een ts gemin

Ee Chen lias Galtacs aban aacnaecany Saatiae 8a
TENGSunid dev Opsreties PAENes, Loser, te nom eter feet cf
Sponsors poo mnguase: su Dinsinge se “Hylnwat aes ots ep,
inion renseipncibi'y vas ahhe 8 pose Cee: Ce Chase
Abseaiedsern : iMGkas Gagiaiie asim gas
ete ss

54 Te Couto Subs Ags Mea dO eis san ls Bae
fimin ie sh (9 oh!

vial Cr anni

ii cui a Pack
lacey ous aera on

Di cue de oa aide pa notani be vabaeapsuie
JoNN <2 taste Spils 28Nwe Welling ee se seppanany aH Oy
UGK dauh Staal of Sasa J disearsaies dr

£9. Ls Coninstonen Set snsecanlie &
ciivaets, 2
Seapets

fpdiadt Liege bes
sot bians Aiesisees aa
Serna Geil
quai oct

Spat 1

‘ewtne soci ay tee

‘Segoe -ale (285.009,

ARTICLE 7: BROITS BLLCONTRACTANT BANSIA,
CONDULEE MES OPERATIONS METROA UI

teeta Ses Sebati
: Sogo

che plesoin Cope a alsa
‘Be WREST Shea Ae KEM A
BR laatds Banas net

52 hag Sos de tauzution der Opta
dew

Sra. be Cartas.

a loc cir ss toions mlowssase candi dis Spbecans Meals at
lls envoy pocammncey ase asin: Gedes ae prayer)
Shot di peripel les Shes Op abot «

feo ne ee wie et asi es

4 Fekeleion di nnsperces pl ears
fg a picest Contsk:Eublienar es sp rasrene ds
ie a
Signe:

so wets Se wane da ak nee

uc heliem shoe: taspine we oii ieee a pangs 2:61.
ids seen lexbdlerencato an dice

12.4. buespwions de icing vistas Raviete 02 Feats dy wide

Biglotsson 8 oe bedmnene apo ie eb tune dads
pte sa Meise, omurn) fe

Niatae

. del
rp ap ale Seti of eo ys wee
sma bs Sucgubirs ayaa 1s Gc ee
ile prstiee wren aa ef cal uh He Be
snes oor se Paladin

Lies Juanes tasters dgiemashiraa seuans

5) asta ine ade Ge Bs pregiantis Otetioocis l
SUVARI, pa remit eon cone
ee ee oad sake
esa.

oe

Pha ie

eae

ou ety de as
His ustasiersca te

sobre an bout ge
ELAGUBE Aspeode nar dah

Fae geONE WG. og ee siege borianess

sujeseart eg abun sis
seeps ans PA ye 2 @ dtois iw, las 86
Pind pucues dea ee Sood aohs Seti pes Hs hewly sat
(Spmyeidien par iaces Cus

era dina
i Gala?
Sales eh oe codes wteesy aby Co
sgeein moh pare Cadodianl costarincont aca dike

sn stat

Habs oun esto,
febadelei a)

Usgenion

Peart: oPoploriicn ng Gesplega

Bud GO Gatovee Gooey ulti: eeeile oul ate Ade
ings & Mowto-peul apse ow Conusctaat. dos studios
oan depinevone eden ith «

Jim goods ronges ey 1
fe Conizatint 2 tery dh, Plenary u'Explarlo:

Grephysiylos necmplysiaink de Seage hiet oh
este ase Qe beg Rabe Lene al ee

APCiA a Sa gee
si tai

Ce ee
apport srk gag siowands =

ay da eased jeweler au besersiu

(gh ie aes fas

riba, asagneN soi

fdostos ofa yeine dos

te BOI pte Hoel Aine tlugue: Ueeeasues apis
ges al sce neice, Tse, 909459

(espana sotanenn ae Amc ifiou dex © concn: Paces eis ws

We hadhsecsceponese wigostel

lige aunt a Hn Sei Stings © sl, un haber
Wo obivushy Pst lncs eben pena Pare Vite €ebnleec a
See bal Qed des epaek eayas Gat Wi da ponent aya, Fee

lp Conte allege auip dnngtuwls, ow tveton, lo mm
is lck 8 eu ARSE oie Fk aus nbc fa Bynat gl, ea Sond
ena.

BB Bn ate, 93 apis fu a
<f Hgceisures om eines ogee 2 ushisemert let

incense

joi ie ete PAIR
sop elsusroncnouinens yanerens=

5 gpooaigien

Dh ie GF eles das apeird tindes. de wean <dineretiaet
yaivsice aia eu “outes ka cach hs:
aiaie 1a Diisod ies Wideeiness
: cas thantee
Kamal bir ule 221.9
oo awe
Soe es Rona aon
Bhd (01 meer
eee ee
Coppyrds Hee sepeea neon dg a Ufhlogi:
eur dey Fade tales

FSi’ GY cheat oe

UBS Bids yar

Hea ol aad de

ie Saeuipleaes ¢

‘Abie sites Wanless” fezucsnae
Recinors ae Ste
a

douania’ pera Sanicle 8,

2 Skul aSpabiiag-bwtiaie di Seasonal a
‘agpane sYeere, ued, bln bone fo Sven cten stent
tp pEEeIREY ae Sous: fatlce dgsiyie AT ews hens, peut tes emalavs
Corrigan stack 0664 aout nits wn rere pou #& Ge ential 8 sae
‘geuiaanis #)rhpeete" Baier sen atk ct aenbasee be
TUBAL oh Sip) aos 8 eghigu lames AS: Meta o.08 oh

sa Gia sae NaN eer sa

serps ee

SBICLTS CSURVEILEAR CE DES OPERATIONS.
PRPROUMMEAES OF RA MPOR ES MACTINTEE,

ie rca

Sseoncteans

desrgeic bad oratins Paasnes 8

leony Ea “a

gob ar ie ad pit lca bon real nen esd og ORtlon,

‘Nule ind AG bem excise eV aes Wat elatsun a Cente
founicg ais mtennaMle Lo Ip. Diseden fee Nekossibaves sant oar anc
‘erst ws aaldsee

Sedidbndene des ae Pel hese ee Chega tes

fr Duce os. Sulkcewiicty a) aks sesgueeonne (2 heuer aan
Fults a a 304 jai pour Foams do

ep Byelosibeand pot da

Esc Leino Cantipia wel
EW Cine devs tniey (ue ivan ate Meabulive Some Fee 8 a8
eaten Seta ood praiee dae ae

94 as Ge edt i Ser eee
oatge, eHone 6 4SUbne, 04 pousetson eo: Conmastars

‘saad agonciais 8a.

sah asus, dina (2) cues ob toes ti, eae, mises
saab a side Zest oa proa bo Guid vf qld eck we
{FE lls Behe ane Be ecb

anion #2 sass

Tove "IS" Hates ocane
sien 3 Seen tn yet
aS206 Team agnor onc sosisetina alia et sons Fora woeasTe,
lec Sct.
G0 ls Batis. Kebepoe e bomiikein vocaur saubluntel on 4 na. poe
ee ee ee
pera ro Ce Fie ne pole craw 1 5 ant

nee
ee
fap okses ey lta cous rapes das vse Sib sai
fais 1S aa
Ee ee eee
[Spade ra sion ort inpalsUeermeree ann Pyoiesn ceat

er ae tle

fg cate poe wie

‘idee 9 bergnenes on € ne ele inlarmrk eh eae gt

cent 2 Vicon 80 Ss Dae.

rE eviood meni ole ale we

23 a ais
pagel

soot a

His commuted sonia
2 is) ah brie me ies

sg

eng SSC TRS ALLE.
ia ice

oe
Anatase

lags nee wei ae
A eri,

ARTICLE 92 EVALUATION DUNE DECOLYTRTE HE
GCTROLD ONE ACTORS SHTIN EXCTUSEVE
DEPLOITATION

a dais Ie nS PIGpASaon
ae anit gO pos 8s
Be Ts ob yas! ane da

‘Ea se
nea ai cog

‘eho, ee

sizenaies ots OPaaslin edhe pniea

Dias fs aba 6 fous silva a ale de Semen peo gcn
ied ysis de Teaveha, Conk jets Su Sis
SEN tea : cutee

Homahs. lor Seana

ces

Gis Cini ams ds saranda Nace! gad peal Mache,
Shes amin cole op aed led leounene Coan ga Me ara si
ah gy A ocdes urs uinese Wap hia @ de despair de
pPatbanP he Netack aces ctor oe eset ach abe
Eee she I einer enaforeniaa sds fo

Jie Gel pl Benois ec agai gail, Noartaiet
eganitdn <i pica fe Cowrictage 8 Sora 968 Ranh ce rune Je
seectent de Gee Natural port vs peice we audio (31 coe 8 anit de,
‘halter ede

“deve

rare: ns Nate Tisiaese oe
suspect a oa ads sg ps pasa ov de tio de
lace aeseii Arse 1

oe ee
a tiois Ma eeabcgpe &

kes iS Soi tanon
Aigo bu Eels

ie

gen Cc prophet. Geddy, Hs dlauStaien ool geben
[Rg dia. ke. tr de rsa. unos <9. enti be 50: a
Bp Sei sphkam (aes

SS Sie Ronietiad age indie aae

ics i da HN
morn TALE 9
shes plsiods. shathaesion
2, shomuslemurs prosoyse edabopssanet! sun sages
6.08 diss Panrizaion eke tee Ea) ab
fe puéccers Ix feluutwion di Perineure er sniatlon evo,
ae ios wediosee fy kde d ygrerbures deanye a
Picker a Sper Bers a downs de Palate Gs
‘scompagice Sgjiocileaneos terilgns eee ite deat

t Es neta
ue : (lunes

scubshe fee Basin Yi dotnd Gy a nba Dass les a 1B ee

Se but le Mpa dy aig exacies: fe Cealrioont den:
eigacne af uiloesanil

rakiots Su8 Cte ft

erSeieah Geek ea ea
icine,

Woo by Genito dois domeetiorpacdinw acadutdneneta ae
Teal 6 (Rh neue aise ace ecgei: dr. Voummsa exetrve
cab loiida since PATIEIS 9k voles posses ae

To Chintane @ aneade # Wille lor bpbeattin fades slormmaad ue
paleo aoe ky Ae A Toe wr
ieee ar pena are we

c foil, © cea
Binsiny at as tabi de he pases
Papes Tappeseet ays Conc ole cadiaet ANS Aes cea
unnosrgngs toes gies ye eet:
on ee ee a
hota, 82 eet dla emit
lode slughcay (20) am a cham fe ate AI ce Seach
ibn ete ears
‘A Peaciag 66 i pstinde “rrde dis dain eclaane dente cies
ny cxLimea Wea liise’ mab-spontsn® arts fae ae ea
fone adel icead oe ke 8) a shnecess oe
saivpioat se desde mete de cat oie 9M wo ce
Daman oped Veer consis, Beare
fe Cousin 2 covsh iohaten: sae peo
agciceign nae gill ace hace pritcan couse a Gott
Foust: Prapinis! takai ir SIN AU Se ie Sora eae
Foperaien

HR sige tom Hn ala Soe ad Voccod dee Aa NRE
-rolwise-ebeploiaion, x Comiarins-s omage 2 fiblan-a sus waist 2

Jeera gis anaes louie os Opgerens Farolan nietssaey 2 he
Fseat art lll of glee 2) an pevlclon eonieemncoienc pprdbraiie
Sr lisctaenion st pena ie

oulsled, @J8 Ginecraie Sool Ge peice ebeal Ab dau
sor dict eis

fs Redlosoeniva ef ifn claw que Papa
sae Ora Ios SG ue te Sule ce Cheoiverin as
sf eraleion sake coud Faemok Mune TOUTE. ECE
souls a ee? Cora J, Maat Sateoe ne

shoes Te Caemalire 6 neanijat Gs Ineo Tog els BF Ewa
_sccande an aeons de ones Ahab 0

_ coon dion iy gon make
Splgalignde cai ace
{rego paiva \ Get greta, ase Aare de 9
SG) Gok Ge bible a

poate

16 fbrsanda Peetagiboe coptusiecletstabon ee ovat kash rds sa
fcrompianie, Stal ojeateanne de seesiszeemeat ct de uinguccee aa,
ipenbilleibicsson: mi He ghia vont

SEEN coe) on

plates at veteriotn ele ae Meet

BE IR deacigmon es, motmieg “A iaonllszocy aecolsabs! a “hn cat <b
oblate du wiaade blouuek nehiete eis esata aos sensor
le prodeiin, th: oration, So naivieart. by sake al ean
Helene

Feige’ Fe cae doe’ Se eae inc fnuanay
Fongadla taredeven’mnage *s faatianon

fevinietioe. des mesmisaverty de Aeelagpemeil odes ook
eypatizins. cdi qdw Sra dignons cue ohana fs sbaciged pouaezeal
Augie

Le Minor posta pegs ces avGhargoedes mistialisis ea past

Ee tokauedeat of de pengicsoe mais, Sieaboo ace daeiqies

oid chased crasiatioats abn
fy ghoccent oan eae ine. Seago
Cutpuent se luni ee Teelinaaetas. ui Aine as Srey ges
Sty ous sis in gages dal gedganaie, Ls spec te Pr 32
tober sade amend anteric oea

sie AE eanhide ‘Sind 4 weit Go a

seep Fett
sie sabe montis a

Poyboinerd. havdet
ripest, eS peg
lay Bins erie ase sor oP AN po

sissy
Republi Sosy de a
agains

lesan td

ss ese TH

ies pale
a
paninetee dExpleitese

bs fag oration x
2icke on omars Hotes ubieaace & Roeot de Laulo ish <xcteaire

AOI apa ie estes a me, caiman wpRIE So <u
wiedion yon smite nam As pane 9, Fea

‘Hapinien ci ou Os tally sw wae aint
etna a st gute eMule gt oe
faploite doer ghnatest cq abeciation done lee i

far ait
ie ante

cs

indus pals
Sake ds bare among Joy gles tte aecupsatin opiarale Ge
ines. Ay namene das cs dards comics penn le dure 8

oa ‘a0cak ie pedacn in pag m8 mis eras as (AF ON
24S gos Contotertns vere Mana pour clingy Vas
pide, Cebwa deny bs oaakibar ji o Rides 26 gut bn'sad de ke
neu

ke
eines
Aohanornes

shin Gace deeper
spines (6 ess, oonele ah Comet
“onreyetie es os dls. Ye He Sarlen
SPN (Gh poe ia

‘reese J)80

EPPA bed Spunis an egies gelipeans Pots nion de “hace

deeputite das Ss al de dies GENS ses (eh
akan:

serreropen dion relate ite denenvane suns ameiaee Goneeys now e
‘Coates anf ton, mulotins de ben fori paanlak 8a reatielon des
paolorss po Fe Contes
Seiad depuis hele ng paniade Rae sciaulacnr ale,
‘hale due ih Porta a Ce?
Caseata mca 8 ea co detantys Peatenshut os plsides
ana! ite dkny te pers ere ttuade sar te

SURDICLE 19  RECUDVER MENT DES COLTS PETROLEEES
ET PARTAGE G8 LA PRODUCTION

pibSielon Saale A baco'e Rea ies 6 nae
aeling eneeniencais fe Copies ink sion som obvsion
‘unonihhs dfn We Conwratiow Sagoo eataatrig x bates Proc
seos-co' Tht uses 8:
(saan eptodice ieintins.o:eonformereet a laps tuts

‘ovis Rhiniinuea dos Codie Powel te Cone

‘sour aborts Aombeeck ext gamaek s

gan gia sueions A sobeanie Bamcyns gal Abe c Nowiucten Sole

ePaper: que Pvc inane Gs pe pti Peal Secs, Beran, oh
Sue int (eS da ea Ye Ga Neen paar i

fa il Op trate Pees,

pe em Torii
to sole de Pols Bri

Nie ig
‘am Natal sn

108

a

saccontimeny prety 8 Tite 12
i domagaly bean ig ccna

cn de or set ot

Listite anes ructs ee ton dp a

ee ee
ge Le dates eran

Be dae, nevis pot,
san fcopt poureert (Li

8) “acai aimnh tne Abe (te domi tx alist somata
ioierec penis
SiRGU REG a Vejwinieit Ges wcewie an (82:95
Sieunesof Wenle he poss St Poca ine Nae, aioe pL
Re eo
“Abn ui se Rages Ca (oud fetged igcareamere eral ea
one Peat

© avy deste dre ange cide clas Us spite pevaalas peivaans
egies slinky sggoatoee de Picks 542 saa aloes
einen ds ol abe ts po wah 602 09) de Uv pede Wate #2
oe
Spygate tme Se fe Gone ah
Poni 102 cde

(Citorcpnche 2 Rejoin i$ parnd leadwire ache, ee

ee

paige €o "oun es Phvineneg A Eayfohedor a oe valet dinctes Opsrutdas
Pecnviares, fi pelt sens torte as pegs dea pedir tani disk
Beale nbeoh sinner lenatiess wt

toot Ma
cont

iii Savini Aalesesruey (ANE ave at

cane apoportar sa nd

:
auSjodan y pidinedon jpemalivs dx Pesww Beal omedate a!
eee a
i lsc C01) bare

sree Gon ke proportions

Sal

Bee a ee

sD ape im 3a be Bie aiees te at

ee ee

umceisuutufl do 18 spedneoa lowe gle roseorn ae POwnte Brey 22m,
Cig eb betas rvlantcan les popacicne suivants

ARTICLE 1 REGIME HISC AL,

ish (8 gn Be Sed Operine Pectees, asad Lei
ee ee
eines BES

Syug gig WCocageriaeasu Ma einen
ephelee aeshy Bpublagor stent
pit diners ee hgh apes pag Se

Soutlaes unt peablee tr
Soule Bauer cs
ec gecunecon meri gv saints 6 soba Aa
dopafeanss,whaoumlonaae A. Caan) oes fy Tee coed
Sees etn ison Care
ik Ana
EOS OA aioe ess
ice 2 hn on a
oo anton hate leoa

Lp Ceneaiant. ae
perations Pera
db Ni adie Gul punetnrs cin

gaye

setts au ond conoid yest:
Sy Lo eng es Tiyan sseigiade pyske-Camang om te
Gs 3 se ace ayers Gag se ee

sored

an ee aie

gency am prodois -aacemest Ve
id cee gessaiond &

Paice &

i
Goaicess cosh gue dc cen, plenge BB reso te pes
pou eb eer

“ay "fe aoe AS Gouge wien ato teadim denrereders PA albus

anise was dere vee
diggs Paar ay ae le 8
fore appicaaiey om REST

. oe

gtchingis decetks ak movgul de PAMA Civil ceasidies comiprstrent
rien cad emesis
rues fa eSarge epi ssc an pega’ Snee 1S
ves lng Gry Cale Saas, Gaus, Gas Hise! eee de
apis memiesie er ance fe Poweih ode ie Che Je
Shins Yoo ies wir onmnat .cedslea das Cprrions

eh colts “Ate sopseiatancemess, C2 geestemd gh ke
ce fourra ae drippaees ALE acct cAI) Sa )8
Doce bog eseedeas gee ae gL) saree noeoaerten palit
‘Sans GSS hia pling oars ot Ye Mae aE
“potiperee gor Wal pei «cory if ds enei
pupal

fae

OS

aside father Farts

LCanerastant

fotseetin

Bos
2p Paste Beis anil
Penseaibh cer Pécratizes d

seo Ais Wve pilin saben
np sooven do grb anale Jaret stu dane
Inter hasan Caos semaine patos
se tes Shy jms edad cae ee eam, -gmaieg ec my
neheae He ks Opie Mavala ewan wae a dines oe
ee
pole deaoide of soonest, genom aneiteek ane
‘Bour.it-regeris previ dp Peeplutaon do Cu Nelicol te-posage ee-toe7
Se fase E Coolants: snleomensest ay digesinsne de Adie LDA,

Bo Coniearduit deal! jam niil eandter slesane gioxee brs.
sn totals 22. ok HAA cides, de. Pelads. de seooustuuipalng. se
Evolsrsingn placa the Povote bonbtoine Ce Renbtrcsre,

Free dota (Geloie ada de pubdaction, 38cm 4 Mabel 103, 98
fathie, 6) Seen

Sui iat sie €

Jin triton ison pte de =

sn pat ie pomeeue debt

Eihake 205, Eeieenst ser ont a ae
‘Guefe viscediv Obs fogs avait Lats a Taaeiee saeco Spee
pRASHCcte ao ade. cacovole cx males Sb ly tune tion
-Bapsunie daset Solis Taimuplrs alee mola de Hsesaun, ston, oa
Fema.) sa ohne ie has de ent ean pan depoasdeliae ni’ gue lew
re ee ee

este Conuriin hacer vies

iwi 8, TPES ds pa Les PAEES Che’ Sunshade selina
lapegatin de vere ae he ar te precouicd de PEs cone

Soneanea oct an mee nese Staite

iin pipe de me pare ae pad oea
canipye mite (ane ashen ae
Hen 8. eae &S eye aon matte cake 5
oct’ st nay dy commercial Ger apa be pine guia do Bb pen
SP Sopbrbs Fou JE Vasa csentd de proteus ctv ets
sist oon de eb riders of a veer & Vibe Gai i reuse Soe
GA pai: Sal apse ae la Sea
suresppinial 3.24 oat de poncinke ORaN Ser Fees :
PARIE 1a Meine tons if Uvin de gongmasea tite duslooor sce que ce
avait der osimaiccig. bo wine" Rea orsecre ws chant ucts m9 Be
Perle je pases as
Some Jeo yrosper dar bade ce ceil

Eb Binised ania
epoca de

is Shute Heh quotepat
‘urea. Dabo enna a

isa
Wee

mrss

Stes in deh out is Sees Pts tones dans
AOR, ooo nT,
dpi ines ie cao os bier ecbhee 9 cre, oot ae ley
cts @pmstones |
sos use anatase nteonby roger me: aah ascent ole
yeetons Pets we Ei rigie de
ios noppitewerts arses aye ain Gietteur
“bchue A ehiceor a ds fog goeoru tabuinbenciee
ceCoirenm ft dev Sica Ags
eran at
gis dices uta eS SONS
‘is op Toe
sic ke ANE pA a.
Senpshin
eh de nanan oa abiew ig eoelabnes se
ANAC de roe ice io
0 AG sete os ves oni ad Cini lal

cy Ie soem,

dor oy hues ue As Bk

2) Maries Ge ote an Mens aman de Pet 9
er Brows aungnels Lot loner
Phoisrar ke arb
indie den

ote
‘24 aR selent abrdoants en aru
ry Ke, evnhse MSR ET

ee ee ee
Ii aarcreiny “S-dan pene Siena neers LAE
-Batnanehia gn comes vist nen es

Sas Blerstors
cael.
we 1
“Edhule Tay hs dazaaes yas
ene Micke 43,1 ete ue dirinomsant

fe ayleshily ct Poin dead
cepeeuest Ale

ieee bal OBER eat
Dus oul de ein ii alo ge ina
debi i geesplecde: eahies: © ett aiethdnce et Pegailve, Oh:

Ebert ra
Bes exer, Hoar
gelesen:

a din So. 305 Stes, Tate we 1,
ber dig ontaneh & Combeciou ra vers ey olla shea wor sae

hasan Pete ak a rn
Eatin jomisle We Reerel SRE Cee wea Mupat Cus eae,
Se
Peter four te gmnitn cues de pigant sic Far teatc

cou piles aie ous Sac anette

Bo er

Phat
Su ele do tees Sy Hs bénb des iu ind eg
ne AGRE Ui Gumi. fe Slecinds 2 gh ta
Eat de Ate Calle st

SoG Serle
Sie Teh BE ee sey Bear on
onrta,Wraed anal et ate cose net

trae Cetin dee ho le
sei ae sees fer pt
Gerda aise qve fe Cornett a hag

(alles ga Bee am pagheet arioke Te Lessa
eaesoriemen Eiaemese Tupi Cone

Ee Coniacaa soar

2) dis wnop Detar par la atid aie apes aired pos
aD aloe de Materieing ischats enplovarone

GY FUL ARG ellie pee bacon eave pes tom's pti get de

ellemsta’ de Rastaission odo ayeconabonais

poo Daw GRE Del par bor Mooi er pak a de

irdo espe toes de Pamornal sso os Soslonen
Mau eastern iter: prod sas Arie OME

ahs Cees
en

wisalay yar # mb, ch ak pus a aes a
revien ogohists dapboraien,

ss fodbabead sie! sires seas alle alias ‘hj b) 04 3. otaeant

ance et pat see, a plas and We kadene SY eee clare

Ans Cones atiells paar “Anier Gants Olle mice das (Foadic a

se aterm 20 SE sn ae Ph be

Vil

fre vel nb Noh slits ewe LA Yeap
wenn amie Coie
(sn 1 A

i, sueluane. GS

Roque apletgion 2 adie ae

ip Gee databdo ee votes ay cane date sank ove Foe RAM =
Fees ure eWU a vet te ae es whee rp cE

fos Vis wh yiten AMES Hwa cosine
sdugpevnacedo Panicle

sired tes Cel,

onulbiaang le Painotoe esse parson alte de parched asain aus
rupley eae uagh’fes daganis ae matigs ¢3 canes 2 de deen ure
Ao gait, de SCemeenies Butlins ie oon aro 9 Didsuur dis
J a Tin se chee Ano Cooke ah plan te Seeratament
iMod dts [o eeadi iain Crgidion! Pores 4 ul pene
ap peveevcicicine poss pA Bio goelcHpeal AS ahs &
ost patentee ot umtanien sae Olratone: Ros. [58 2n0
Sommupemlhe srg aseani abies par le Coane
be Combet leben Sedo dante 1 1o hriadoar ata path
ae agit Maen Gangs 85. Hoerocabares, aslon in giar 22 ep
corbin | k ous See
Agel sta, Js “ontettion ee ee: auld p'3h cae Sms
thvleciSenienane i paseraed gundrvinov Abs Tafeetion G25" eel
Oy Ince fa aiepAibis Ge by Dieeltow va Fo
fous: pat age por Ie pee ads ee
sige Sgplohuion ey me tant she cens anh Oe aR
in dande de Weidits deanvoreutin exsfanve
Tis atoning echt
StH Delle pa Le De

despioston,
seis ap utes tS

AKPECLIELS BONUS
be Conusesul rtiers a Svcs Bay Ge Savchale nc gotesnt a
CoN HSE) Dons shar les ie (50) jour cee Ua Dag Patel
2 Ho Dap cane lew Mh Te Bonar A ps
Gens eons 12 ouuce) b epalieeas
forqmiomtne, de Phieg Rt gerwt as ca des
Tosetasor ahemdes pecs le yletlece RACE bh
‘Cages ivole £0 ee his a ine abndiae une panieke ds eee.
io vjoresoeusseuts
(B06 OE eat
ee
“alee, gee 9. geilen. is le thie nayse
SSiile quae alle (75.000) Dae Bw foal pide ine patede We
‘Siow cums,
so idly (620000) oc Balt oho pollen i
SeGuke Bes ekualk da aie ee” Aer es
jars How fe Hanns mer deco
cheats mete (E000C) Teale ps fw pole os phiyhe do akane
SESE OPS AB
hscuse dey dommes ites
fer fers gor ula
t

pase

sae

guy ada 9, BA abn) eines dec vetine Saine
npewtiay le a poe sy closes d ute

1

tae

a

(afi Pad Su. fs ingfRdes Wc qus: Calg 2 Vausle TLts aes
sag as prs th ig if ec
Song eds 1

[sprakil eo revert youre

plies i tnesage Mc

‘ea wesiap 6s

Sides ices oo epee co cepa 4
a sh ieione Vaan sea ree eae mabe

Unto fj thre | Fan soe ov

Baie BA ule sa inaliue Mee Gk Maslbale eee cue

Genie Miia

ui selies Avtbae
cniibanous, «tsa
5 onafeth se fone

ine an UC gid es Operate Pass Eres, Pasian aw ved A
pee, Mabe qui ai stv sean dine a -Cantcacias Soe
(Get ures ambi, oe eirsencitans «pesos mipeti du Coble
Soul Sub#e se Gus. inpie ou Gea a Teste Je Pipe oa
jos aise Cornea 30) Tpleinen &
Towne LPS) Ge Raph he ataiqu de ‘oudre dete

ioe pee se ream Cot

ee

ee Pe ged ade sheveog “Leonie ld pb
a
ee ee ee
Toareierons, Siero gees fessor

ee

fee ie SiteaB qu Tes agi rede Semi Heighies
consiiers Hess comninied &
“outs abtein Ao yi deus-ante Bae
SAIN OR Foe Heese gut tele cess ae an deans deer SS
Guopetiens se. /Acisle-28 fic eum a Days Ain Ine ke
cabant fs sliganle as hues nb ee
SALSA Ge alivi ace Leese gue ibisieny dace dae

pests, Ragen ab ie
Goamsseet oe ey engin AMMO el ag seam Re
reecione'Ge gesooe on sateutair afoctics aos Lislgnienetsnases
shedinite de Tedtes ues sur lp sai! daeTvnee ot a a valeur aims
sation Fagglgue anc 20 del ie tuuine onion al Opeesiogs
ites eas spunea fies oh pa Ie Gis glia
Conbecieaimis te :
aRnene i:

is Gpbasinos eebctgtse af swank
fe du pedoniel eagle 2

te Bomtaauar dagiyes
Penping ete phore "gu

ARTIC E42 PRIXDUPETROLE UREE

“sit pis ea roetato ful babes
fv gate Cama a5 “ah soiel de. Leones
eeping sy Bolles pa S20 gt payhbe 3 cies 9 poe dart ale
Gomisiasengm, tol gue AR Re S sage Ur eeste

By gu Mend asa ei paw chain ype Js Panos ha

3 aks Sine Pee

cde i

He go abuts de Pate A aoe aE

ore Menor deqinanione«

ise eudam cs nae. x
“ove acct dy endl Songldee eapeegania ease tug down ce
00 chaste’ de PAR rad de Bestaeble “aes: Denetees
halves a Wee 2 povese Coad venitene an entre aud

Hateute
te

ondes 8 Bq) Tes He Lap -eeiena
suns esptsete od eat sea ele ca a
ais
anid

ian cab barsaiapsoians Nek Ee By Once dh MANE memes,
Gimhcke Tamms Gontlfive: dss Peonles Bead: pests 05 ROD go
Isai de Monit: Soopecter

danclee par peo

Fore Pive Cause di Match Siesaet ara) 991 Ok estedes an go
oie Ban sev) dotisindio, nc Bore Wh ebtezon che
Soya 1 ski pate dott oes

Scaoe ke fle suey anos Vanee s
outs se ho auoubi, dev yillgwaes on quai, senwite trance

‘pos bathaliots tutianiee Sen
Sine an hee

swat ciahGe Inv esl an Pe oo

fe ‘gnc ais

UT Sues itor
brett comes (ie: ef es
sasicheatines-avirer sso-toe init

nies de Pe
Grong, sentee

Jp alonne cae domvact eravemercetiole

‘Las sefisaci ion ereedes pa Mitten ea dblagpe tern
: ‘ubrimiie on ol doe (Freya
atics Sy allandes ie MASE oi ef Cav usc pais Sa EAs
spade db Be) he Ne Thee Uo Mae tage Dave

5a ue

polkebly £5 “iiniee ein 88 herald ee ly ogi
Suan

Sater
urs apes

sebne peed

loge hla nar contiejon. Say. deb dient C5
fe Tileesve Soisialie te Ook tives de Paole Stal

"Hot nbeaten vs
Seong, Cte

wh Ts Tae Naa eS A
tanave

une tae les eccrine
2 [eae ok do abnor corner, gration’, ise
Hiciuigdiigsn, 2. femimars on arose. cantar 955

Sieur er ee
Hyamcieice ee 6 es wbeammer “em! es

dns re bree inere Sten ons

Fase mask ently Weenne &

Pagvirsaks Dace
YO Bae

es Kytionichits,

fiend priser Anise pour 3 Sumer’ da’ Peale ae
ct, Te Bon i Mahe gers diag, opis Sedudlioy des lave,
Shas isinigos ser ane asllowrseh Gee oil Set Garr, Mer eee

AWPECEN 8: GAZ NATURE

HEL GS ANATE REL ROW aeGrTe:

ly

‘Canaan ap Ie Cssaianans Sue, Yee
He Resse 0 Ge Ries Non Anode

sings dplawtine wade 1 Pave’
sg dtplgtaiy nour we Ses
ea pb loneto

Bespin #

inde actin
ee

Spa cooked econ
Siig estonia de decouverte mide,

ean

sears etude ose

sing buoas

SosuoiR shine comumateitiay connie cs los san os

¥

tl f

sojed Ye develognera se Posen
ip 9m ie Conaacin Aesuceit Sovelgpo: - yyeceee
fei if Lo mraetasindiyusas Gane bs etn ie
oe plies Ma TARE 9 ee tela

2 pentru a. deeteogery

tap Bo Mists dans. doe ution pyawure SACRE 8,

lee depopitins Wi prone Cont at cyptouated a BELEK Bek Supp ston

dius ance te 2 eeGieear ee Sie, Malone seu eee Wes diy elo

# asactile 3.3,

che Seis sania sia aptisble's be vane
crac eagioiion du clean

“Climate, ae:
sevice, on 8
wlio de phi Bale,

Sts, ow

Say egtornns, do Ls coniorescicn
se det nachabsbey Ue sheet
Presets eee sepileeetes 9 arcs
sithos a katie wiceadas “hur opsanions cea
Finca 19 cheat, sr qe Pagheotone me om meseane pac Pan
Sicorf fecnég ommeraomen coun pale eon yg gene ware
Hahurtis neraige unica et de mane 8 pe oe oma:
paucion, Teakes ons ef lsteaipent do Pacie Gaukyi Ie Ceoinict,
 ubtist dens boca
peinnt Taio,
erie ow Raloe eT
eralting que le Concrete arses
eee ou pon Soe Soencaniquesen:
ies Sout ameigeer 12 Sus de pensaeion, on de riamesistga du Paes Bau.
‘por veineotfonseuivam leds speariane de Vineet 1S
isk) Dasoditions ‘coMMi NES 40 GA Ninabn AgOCH EF NOS
‘ASSURE
SL Ee Cant
pidinienio aur Sipe
pacbtak oa" sepy ation dee ues id Tear ak Needed,
rte : chgepcal eu =Hezpanaies: to
perers, ran Pon dees cone
an Feet
18 Bunt les brace dz pron Gone, je Po Su Mier
fubvlosoie abo as © a

yessts Come Von

fiaGint Ce

eictloa Se sac ob a dpsaesies de Gay Natur Hos ansnele oe ais pa
s)esungt plintglecommeysulerien,

2 Fis des

sais USyaligtin, a) Bee, Petes eeelde gen
esplitsian de euie ddcoiverl &: jem poe
surat Sekeugeray Ele tie Hh
Ppoee Scaponbtt Ke Catan
‘ds paride de sas (8
iaiieusk ape 1

‘oniieetan® depra sls
Eu Sate’ No} Ssuicie bolton
pesteain salt wage

pesoukdics pani CIunioe 1 8

Si de Contcataul sonidiye dec alae or aves Be Gaz Niue
Son Agpout goncause © polivanh ae cdvimetcite Wart aos
renter co flee eT once WinSasteae

(Hine reais hansen mommun dame
he ston et

Seoxtonperent
‘hatin ie Contract ole Slut 98 pose diceout
ee
Pomistiant isonet Cie
es dovec 2p sunboselle mp. aude AL A
mi (33 mein Senta a Seutenady dbase Sp
“ret tba ated al bab a

Tune oe daa le! Cameaiank genlni ad diac sit he Heliwctating ait
OEE d2 Sin Ukovate Rix pies 2
Tie nh SS AS as Ret uaeema, de
spon ar de nonnvaczeil iD 3.2.0
eure quinpi@is pues Gon nolaiba somite, kes
ap prs peur. pes Qpacions Paicdicas. dy
Coasts
Wha. Gad Varin asad d

EE) ta cease inom ae councils a Peed Bina be Gone to ion
emp Grove d Jaws 5 a ansutee gas la phantom le Gee Sane
Bade al cede eke beuiiiaa Wik “beso 4

ae somo

oo

Dia Ga sek wipe ss

Haste ur cer excadisu

Iovinpestsxce prodastonn

Bs OF pis anverraw orp

hes

fu

Jabot ube PGE slabs oma
fasts Web 3 CLA

aleia w2 ee

Wick & Binal Dnt a

ayes avapro Ae
ste 2a fe

AIEEE Lit Les TRANSPORT 98S AVUROC ABE RES:
FAR EIPELINES

est La
Ransbasny
Comat =

dis dans les wan eee fae
oeSaNGHT Te pSNIR TS gies acta ee
ee ee es

Tale t abate fn Eamag.cee Mamene eee
aroduia Gs Hacriainiciay ay Conlin savas hour ied wvanauget
Poutianoe fasuier de fowwoumtisderu tects ot lave xt ace

HS Nay Gs 9 PACT pt een ani

Soulaiae dts es sondiiisy faascbes. ces sph

Cont es seers ate cu Thee a a

fc cnaeeconent
EU Le puso needa Fe pnae 1 ns
issallaiea ins

pridellstis doa pestnes 2
lauke aisles i gongs egos
Sent

adCel destens
faiebere dea pred,
Aube o

ApDecubhl, 0 oer Pema

PTA pours alien ae xg

186

165,

36

352

183

1s

Te

sind
fed a
bidatis sn dono.)
er niente. astuter ls ysl oo 2c aus pote sect

Fis Aa pues Bi ees

i conbertion oy TWsitied cammsioe wes pyesver eon
pets Bese rind) na pathorde owen

sy ee. mh spate an tepaen er
ob peated Wink:

coh Saya: M2 Viste poutee Geiger ude Coneagre at ek
coh Sige ons 3

Fel Feutes ee
pest) Sano
scHieeisomane Soptenss seks get aimat suppers 4
Sut de Netey Sad ia rutininrcey preyed de fens

ae epee
ase

doo rare

: ani
18. peaks aetiam: Sgeoual ansuble, Bre. tove. par doa hs N
slberepit’, Eig Tamas & pour NO dolor al ae duawwile de cep
ies pied prvoiat dexphielans ean

i

vehjer aneta
des conics sonacblssdecvohig tarseibonse 2 ge-air
naspn dui dein: Fae Tosti

dine oe seules ev age fa

yd 2 ne pe
faust iow ar Tate

Vea auc Agassi

Sool eh

pode 6
we nensis Ts Ce ct tel

snisent Ane 15 seat onelbbes como
Ha a CO te ian sntgrmgulenl dae dposeion

A

sale LPR TBA: one Te Sanne we ate
sulle! cums Gules Sunt te doe pte
rege EI

ope dee bosbiges sees | TAsiste TS

sets Maal e abla 0 ChE 8 5
achoidlag. soaetiee soon FAMlaie

Degroysied al rurale 4 Tn

eonarhe my scala Copresenat era ant

8 win, Snes ebwiad ge inant ges fo

oules fee mparaitee’ af eczoeGt essay tee! al piéedt Conny ssn
yraies: eguiess pari decane nes ne dgnnsoi ee Coa

co oe
Suhcakeoh Cantracahl 810 sont des!
ARTICLE IS? COURGE
Aghcensiog wu Gus IE he sles

He beatin, dou eod jie posh
ny Seve teftais Beaklrkan ae

Ape (eames 2 ul dotcenne ins Desinn Pepevibene Brave
y

ive Apes a sae ehh at abode Bogle
ebietite be Mae a
suasleaine eo un sembes
ong ince be

supe § binder
‘Republi? Sle

Peis A Leann do ns
Misbingiey Gems Gee ine

2 mile: de mieutats:Eavciane Ses
bbadione. Reedes.. re leors. ecoes odans. pee. es Op
‘penllereg ci epilian, Meee ug Marinas

nice ots ds i Riou igi. soineswe @e aiesie bs
SoMa de Fradation whe ocrtiey: meERC RE

4 oad

lp ot opnue 9 -somote xn dollars:

HAD eemere,
Bi ae

Disab
dake op ase

“ARTIC £7 OBLIGATION WAPPROVISIONNE MENT DT?
MARCHE EVEERIFUN EN PETRIE BRUTE
CES Le Roniecind obligation de sapetace. au ynite Jeschetas. de te
Hoscohimion arias en Deadie Eom do Bey
‘EAU dais Wis cB ae pean ee aig
Prdbiotoatachisoanent

Borrelia yi i guatie
Ser anies Coie a

produits Régbiigus Ghimisiaids Mari
ie Nn it
chapie: Annes Site, He quate
confommesent:
Bassin eae

nie nsndit bate once,

a ord pri odtoaee
velo. -Be. geld shanti
petseu etch ae esate as PA

tov PRer ae ah

Ba

Jah Ge threncit 30 Aap hn de
Pe wt ohne ok pest i eamgee Se
Hesosbips ios tare er
flee oructamiat 340% x

sfaneeei8 a) is see
Feige
Suan as

ea

[Se empkass Sap
“hie Shs
awh

fi Head alka ipsa Cee
i me enemste

eR E

feonaea toate
EDUeus mmnescne

ab bee

: 2 Cue

ritee i potaer Cesta nance le isolates ot
gaa puowataen des Onconione Peaierens
Sh poser sbtcceant a Horsngie tert ankies ronstees fe

bong oe ae sosiest listen Ops

(Shae He eerie de Cana

iden Sak oh sal read acoridesa pipes ab
Pesinel ease availing os Monta like gosantt haa y
aprster an Mi "yn mpfr ea tesiace cutee poi ate

Siauete sat

BNE be Coniiaeianr divin eammoiv ea Watane Shon die ine, ph ie
Shseenke Soa GERI aoo8 ari Wa ede ue cipur, aro delat
Kes epe asian caigonae: ethene
By atin Cosi

U5, Fo eiphise o inn wi fa feheaans

ree Bae a

Mo ics Pat pe
nusdeccosaalines aes seqincs de lrite sc cdSurHs recite veneer
Jone. Deco lo case anal araples, sous. weve, qki ste. 193
eos abligskoge Bo uly ov épabgue itm

us Maueese

ARTICLE 20. TRNUE DES LIVRES, UNITS MORETAIBE.
COMPTABILETE,

fe  Hoete choy ni Conner matt
ir Mrgeacine tangata

Hogi Bs des NS nde © pout Lid
Gbapels suv ba Bentler indccriels et Cemmioienak dy COUR Be
slewents armen fee conigien Ja Comcgutgr a
bo pne sues iy tings dn geboal Com,

usallen: Ae sEiplag ie gba fog, Dane send cabin

4 vegan Na genus nue male

Seite oie de musitos Caliss 2 Poise coi
Baa cise ver a: atu

jonas es Rept oe elnlate ea

ger gus! et gopmie as Poptenc ig

Ea x
Bu

i

ieliaivs aexploiition tet
Repubinnd lei de Sin

te

Mingle: ABR et myo buhans te Comet
fsamnieey mt Su teepae dos mltauide aa ipa ea
gles ves Ao uaplte isin te max Oech Pek

Ghee Gok 9 aah shone TAC aed tee oak
cosine. au v2 eatlars-couwes gan: Taie S06 «8 pase
is Dy cbtans pwr soutly conkiadetions a cinen, selec Tapa ake as
Shomag sa rasa
Ae Coens sph ois come Maes
Seapea co le Megas No ohh Sie
See REAR
Je Comical oe ab antaedérbe
‘ecaivabler satan feu deepens dct
Sencha seort: rasa an Gallas oes
Hagsompme asortd eiss ia Pati,
pero inl Do
maha). connapiad WL eovce ti A
Rate) pour ie dtpens cy Seam a0 Le
fedtoal the Maida Tacs 8 ie
Be seen 3ppHino Fu
Dy blac lie dea 46 Bre zips Jugal wad
uoiemaai9. cue! Anus Civleses ame

ae 1 ieaie ag ots
Her eure ins vee
‘hak sient reibaningoes ? PEt

uma do Gu: Peale: 3

be hrm se & "as dian 6
ae tabodericaconvet ble,

AGRTICT RE: PARTICIPATION DELET AE
seh 3oeN Papen de passin wes Hou Bw Cin ae
Honeabes (oecint di greg Gene dcoumpton de
enh aumaretion ecnicee pag tecasion 7
ee ee ee
sbligiens gis ony Cougars salve su pont Canna, sous eaierve ds
Aispbevioas ne poesaul Aaade $1

vest ine! a a
ackiate Salbinah, GHAR pic Ele yi awiors De
mine poe seston devine susev mals

fin eon & oo ER:

(og: pation det Ren
os poe clones deme Je pes
Gconstignss Jeans:

26) BSmiele 1.0

peeniy 290

fs yc Hou cans £3) font a agouti bs dl Ptaike ,
cinerea xpi tle awa sa cers ms 164,00) unl ae

oe ae

Kc Bing tad si 16) oe k vempet de Ty dine ac <Email
‘Dospliaies tant eu PataEbe d'Expaiitida oat do

ioe gevturls dblaonasbhar Ge th die evonc ab eplae te aa ye

CS

piled
. “bi
y ee

[ethi de ves eorbrurenens Lay Sup viluss ew sou aut

ya hea

reise pur We Canmeetae Da ae

Ss Se mpd dive ae be Eat

eS gen ps

Senate Fie agile Re Goond @ Sacbiaey claps
Bbcphspit meibdaly Fhe pent FS ome 2 ceattian fa Co beket
faye St Se pes canta sinters wipes de
Gbligsioha:: mags: deport Ce
uipduglsyium csnnete vin a eb
pajes suisie peat

(hue Gihitmine fk Bocenihe weabic'a Bota le Gueleeraae deed
iRcgatiebs: a. Sch) aa saesHNES eam uedibates Bos arses aches
Envican b Coniaecul eg pitts eaibin Gated cea iL pe
soiiterte sneer

> Sa 5,
Temiiice water” olen eeites celtione
fas Las Uniges ee etic! S
pices cebeh naot"2 Contrarian pees dur uve sts cuales one
sy Mune Sek Abort A
‘Es ingdhe peddowts de ecto natdclnidea aul que Tes: mbputis sae
ee eee
Sa 0 ea He aRaRD dope ak side ae id |
2 feiss JIN

Fes Ustsicmtne
‘eesti cCensura ensigns
aH

Pais she anaes

ARTICLE 232 DROHES COMPLEMENT AIRES
HU PREMIER EXTEORVANT
PROS eae fel aye ea vated cabins
onutafe do Siluetins @ ob eae %
“purilies: decison ses aches: complonertabes anaccmaaars, ci
Betlie-saplocmedlsigkocn sou dpe te peas auivan ia enisons
finesse Geis

Asa ine dae

a ee
Spgs béaosie sc Mita
sioliuuce dea Vues de Cialsienien 9
peti: We Galante (6 douis chat cas og al
‘parson ratacrun rane seen prance eninge nn sal SE
fie Be: pdmeess eCexaionaon. cane A Ane -aM RecA nt AS
sooates to Repuobique biamigque de Mae tani.

ov fie So ps ATS. Ie Comaeiin Rdncreeda “dep. spantaze
Gomlerono cei isp

As

ee Soa te
a. heii: ost cca,
vce ar le Caen serie Date toca prusend Giese ae
Buide Bie dex pees Brea

‘Ba fovae Uov oa co se ot ee
Sep ivgaees Feyatccarice! 8 Ie! Repabibgae = Vesa.
PG beveassw Com sacia 2 nai Ae vine pi dap Wohl Shek ge
Go Ree Ia eon als “se Nalorehe pn shai Coe Retoace
owlctat ian, Secret rs Coie ations <Hevabanine soot
br Gpcateiaan, nom gee so past dads Coby d's Boveri, gpg ys ane
S600 8 Lea CHiqiowe piy Sua (150 or ws neta seats Colle Pie
SHesaiirisn, ww seb e canto. Spe MT intau Gi eve tare 0°

1s Shoe oS ode adbiea ape” Cee eae | eile ecu ae

Salles abl Pear Bape ian,
ser uid sab he

ne:

He

pl die se male
ea a
A cui GoW Boal FEE Ger:
stipes suns Cates Fade
sat eso porwr oF
a Cosimataht ws sexceentte,
eveipetca eGus ancien et om pa:
ln ene cts fen shoo ieee Icaale ov ouintte aE etturon
at Fe Coetiactzt Apa Ja Daas PHL

diode tow csine ee
ie dass semen

oe
A iuluaive une dnanos. cae
ovata iy ce

cs bamhvirsemetis gud
Amiee 218 CDS, da und

54. Sate Vee Papin conte
3 of sslockp alr tu Dots

5 Tap alone iadle plate ae ae

DERM Danser,

vote, Viti aly Chae de
ane des | rise
fepeeen alt a mls a EoneRaLh aro alh Gqiealeat
Gdoan. piu euit 36 Ub.ds a parte meallede penetion sesennan AEE a
Hus idesse: parieoane st fsalwoe suivant low diaponipnee de FARO IS
Hegita! inboasciedl greta de deur tee erbenee “Py cat Fe
Soienaetient ows, neice
Tinian fe et By oduever
ond

é Ps
we hay
2) bh pve pousipeade-sv ifs gut i Bolla Sale

Sogn apices 9 todos Coins Hulies teks
Tmietiens Jah Bens fegplae e caer
Ghsnafons Hiuniveas Paiotes ellen a) as
nips dae a eb: he proce Cina enibesunctas 5 ae
‘abuso te Pago tigtien “excloein.-eFesotnisigssesove a
“anise 22.3. so alanine out Colle
Fawndsvene af apicke 1.27

ere

er

a

Sesorencsé oe
sadleant Be dalecp Tiguele ke
Ranieln 2S wa Qe ate,

i
fan age eee

ANUEIOLE 23+ CESSIOR

thesia 8 bh an be esol On pitas tie vo pebeac ads
Put ow'pa, par ings tnyeekd de sab atwrenae 6 ond aig
Sapna srtsiahie fe Minnsts, cams ak ou Me seein ene
Sorts: ARAM Pune enn cemeciont 1a, CasUakMay Ale C28 bee
phew acaba aa Mb

its Sutean Bel Real din let
Jone svcessies pala Jeslalty es apscllce
foes i eerie; cpa elas aria de twat
ges bliin deena chins xy see Aer eeinet
ir IGkG, AERAER ete pins F. spcaulse pow "e Miwtee
agin dt Ghat de ois (2 wc
AB oombter ei ees angmebacen, to Sxlocle abouts, a quads ee
lonten tal ct doves audsbiy ann soyaln:tooades an Comerica pie
sabe 8 feo

peerpaernet
fshidgi ot i
See

Le Conteedaat ou tots de
Fis holediasd

ila 1 ntact ea Sone de

Vouk ped
sonal vepactiiod
Sypttansines de Se erie

2 Sint ate aay ou
Thee leit, ens mobi bs

‘Sint Winsbibie: Ginino ako My GaeAAAL AL Coon, pu

FREE eae ls evvaanalis se So gana

valestatca: ale! ceo los diseonons sales natives an-iege soe.

Soi ligation afealts aus Thue vine, 99 fe gt) cance
ees

es

ee einen

: Wes Michi da vb Hilarie Se

Sufoat AEESe ys ibabe gis el elie att pour ow aides Seater
lo wane ae Cau CO cepa do eta

Ey Tea pier ae chandinnini- ae wile estan vad ss
‘Rululiens aftentes ar Onsralinns “ana

y
i bak

ike

4G
ie ofely dog as alas ah) i Gamo a Sl,

Exatucle tr
Fae fe ese, e8L 8
shiiuiagr Ie Cantacian ee de noses
discern spSctiar fe hence erica tani
ee ee
shaves 6 Seppretatiog. si Mision, soars ak (.roostene. ss ARIS

yet, comin Atlee

“potas ah
‘bre copehies

RS. kis ecations Ridin 'co idly sen depnatecin du. pebsare Anils sion
situa ul gl
AREECLE- 14: PROVREETE EE TRANSPERT.
TABS BEESS A EXPIRATION
ARIAS Com asianh ee looser devioise rt
seus poowlea Robins dea Oo Sca as Pah

oe es baiaabless «Mt ama
cng dave dis Aegnestiens

ere
2a.

ni a Be grant ad eile dodieet Ae alate.

siGre oot) Peigierabe Seaman gieearie. cies wh Reitogas

Rlawhois dé Macrrak'e 3 Seiecptiod WE bleak gh dane Hoop
ore

epublique levis

poi oles denaiasy, feat

Oo gatas pera sur ues
ah

‘Haiptes 8 Sertoitlibin tisnht lke reps wa
“aoe neds hes oases ratte es

SB 2
noiert caceatle,€>. appear
gues, thie Cpe Sas Beppe ajay cee eo

ARTICLE 25-: RESPONSARUATE FP ARBEBANCES,
Gunnin aadaimeeasenco: dasemuinens
dpa alesage ox pete. 6 Be. Ce
Liueas Seas nlegss poummianteanices apiaome

ES

once a i he finde la pe Eto

arracen ge hime sre tispattle detesiurs Mt saye etbantsat:

uy Moni oe ge PaCS 2H Hees Cass kr ALAN Comte
ogee ERO py eR aM et conte il

Svante pots ae

Rawr
ageslaliation nesigieex

(SATICHE 2 PDROLT WEPECABLE EY STABELINATION DRS:
CONDITIONS

cel onmive: Onig i Selle

sp ametisde is Rewer ere

ss iples ef angel do soit nko opficablor

ex Leasitns

Es Comoniccnsti Grea 2 leit mealaie
Hep voligue twine de

jab Yaneentons de

293 igs Sipaiton: igete
‘obs deungncuias salads
fect de Je
sein hea ow Skate ia poset,
AOEICLE We FORDE WFLIBURY
3 oe oi Comat! gating Sung Sualr dans

Fomgastblg rab «:
in snfarancil, ot A pes sorte
Soh adie tneumur te arabe Cu cas Ae Fore Mal
oncaiga wate gai = ‘oy hates ange Ferpeetin ech e
Moss eens
Aas ge prsseek ira de wo ae
oon Sven unger abe, bree
S Vilvagshne 105 que. ome aos Sides 2 beaibleacn de Rae ee
rumestion Guvaley oil, sbboniga, fob ek atin aa e0p.s
“e-pincre: Cininaion des harieer. a
mma Futespestanon Be

alin Going sacle bce 8
‘po inloensut ds Jo.

renpacnes: dagteste fia

eg de Pass Msleine
oules Ide Ex got ste
Sestintionsies

gui, ie ueteala da se db Foes Mie

A cFeice. Waser desens
Sin puinert Coole,

hay

des pol 04 ten wis fir 2 EA So io fe Se ck
ASL be Goats sets: jae Suge el fod setae el wie enh

ae at aye Ga
Make issn “ie sheet te eponietS aie!
ssaurancea de domensiga & Ie roped, 3 Poavirnaetionl se
aaipeesenks oc accede os Semares doe sisurances gab oxclent es!
Wigvetie fouargneds

La Chnigicies tra a i nbn foe Secon’ Jah Suse
‘hee Sides auras

485. Linke ls chaser
‘evonei i
Fecrvocs leet obi: av ote nit aur ecto

sa

Se Vai Siete See nar bs Hannan ast Ge Re Be mE
: Misa i
Pooh padsons on

a en

Ba) Sots: gree ba pte) oir fe Doves dee iesitacs
(dows a 1ST I 1s Rateae OSS Ya
i pochotitn' ce He Panjlenie ne
opiiteas or peso Coane
s vs inbnede suk is 6 iets
2 Je Eridivlien me wi aise. eel

ior, vod ms ge sau ancip 968 (6) stole del pee
2 guns Phyo! le Rlbaati 3 Pescgion an devs Taos

Sains

cviihiion sat Capuaatent dang iecdele poi Laide:
snus LaNBmmGhoEt te Bspes Hoi BC TAREE Ie

“glonbacjudictsic oa Gussie das ery dy Coulis

seniors

ght aoe

joivielsai poiatee
Som is Fanaa, ae

Menace nmedier
SiiuLangis Seechgse de a ete

aerenie
a

p question eats un dla
ese syle,

i eiLeuisten G2 sloe A aaes mes ee

“eoyaed lees do yess. Pome pan Sa Bogor

Mins

iegticn de

ene ind i is
oye a

Ee #

Bea Epa ene dco oats Yarns
c ag alu prise Contrae etsit ae ee

Pe Oar ic aegeaeeu EW spur Ut Mu
“a hoge ses vot Ea tli ee
ceca eae tga, om gee ee fa
Pe Pe an odiacee deplocsnce fm SSSR EN

PAST ARSEERAGE OF EXPERTISE
seen ites castncre symenan Fecpsotn a

. cee ee is tare wee ntobi
oan an
ib parable
i Soop ple
eek?
Ae citer ined sataale @ able b 9 ede see
ee angie taco a. te Caron poe
ne Gosia tox soneiomsertn zits FUG
iaserichon tio Ee
Bobs et

Sp has gnbligs c's Sel pearls se cei doe

Eee nareener Ce ie Aes eh arn

1a Fans Gee Haat

‘ibis: Aun wees foe

Selle naps

ig dais sacar tons nape yen x soue wees de
val dorverauected pa

gentoerenie A nla mm oBser MEH et
Jeane aint

5a alii hg Wii th een ea I Farce ES
Chev igsctist Sach.

Taieinat anh de fene GTR. Ct
mits ioe. Faden am a data daokerd pot bs Cote
ghar ds Paimeiss as naitonat,

ih fale

ingens 2
fine nsionel tapete Ae
auinmiameat bs SEEM

ser oiipanes Sealer

é
“a tpt

ARNICLY 362 CONDITIONS APPLICATION DU CON TRAY

SQ) Ts Parties sank asset spoae coed go toate, We mnliey heater Se

jive a périd Bebe Cano be au

ues ag
b nat hes ah ae. ges YO MG

.

sue

eHow soa prin,

leas neha

fees pik Get. 1
i soon 4

ealontne emmwebers das ey dl

ied: antnuaht Ge dels Pairs cokers
“gs eninigas-de ious

nile, a6@5 ACG ie eda

neriinge GATES Lang coMlaaATA

Talo copper fu 3229

Ese ie conineaat

‘Bs Eeaicanb aly ONIN

SLEncionpnas intl
sickang
‘ieting: Chie

1

Fas af 19 58851005

ea amine ayer Gh Scan 8 is date ob A.
= reins 9 Passed de seen

« Gdad

VIEURER
yi eyseaan sigvau Nie Me Ae hoe
Tune soi Wool ge ae @ BYE

Gs Candid GG OF atonal ce

ol Pores ei al
se deggprbnns ceva ine eal

cede segise iba Ac

Salis Nowksinie wR Lsoety

Rank Ps REPUB RQVE ISL AMEOBE be MLAETTANT,
ie Mingisde neki erties
FeiARE OULOMNRIA

POL CNPC INFERNAYHONAE IMI TER
Jbisdion de COIH Inet
wahe DONGHS

one i psc bsent a PEL once Sw
“Trova pit ie pees Coe
soi alabee a Paceatin

le

ano agli de

sat Gece

she mak ee ac Heino Eaten ae meso
pert a Teige de Comte, a dg Mane yuck dk ge cases
Poth chfpinis faa pet cuentas fe cetera
si sdaueat, bes LMR, Bb cs Ge Gomaliign ace ee

Eggi’ e reves 28'S ohm, as dispadiand ot 9 dpa

Mt suiesanive somerset
ac sbomir au presen tds,

ANNERE £

IRIS ales nee incapen ds peg Costa ace PG ete Cogan

COGRIMERS DH PERIMETRY De MPLARION

Aoiepae Ei series
geste dane

Fe pbs:
Bs Hh REC plotting
Foren cdone Ss 20m
sew

: fasta
mou: Bebo as oc pola 12 28.8 gw IS.

¥
ongsiiudsOaats |. Eurituds Nord)

3 Laat

GARE nd Phat ace EXP GOON

. lat

Wo elie Conte

BROCE AURE COMPTABLE:
ARTIONEY
UNBOSTRERAS GENERALES,
4a. 2 bier

spol Be

ie al
Siperss stout €
snipe 2S io

Aevrabilh poe eat

42... Cmptan checion ts

ant i

» se sual
Shean We Gari,
Eipceae oyladaany i pens 2

‘He deelnpg nia, ed
eau Tbsphesteioe,, Snel ae. Js yn

pe osepioy. lis ween ition dh Cyariactae nent te
aa ASpuligis elie Ghee Mihalis Ie
Pratijacs a osSouea Ga rate thas Tidus pec! ee feria
Terre ke ceue ers gli Hos ees es plac Stam ee
gale oe cone Sugneioe ot is cep NE even praet E
Doiscopen ke. oftis, el fos poets abuliontee ales, she
ane Jogi a ang 8 Sata 8 Fo
pani Aah
af Ge Bopaadindk de Vviele 222A pes Oca Re
feoed cf toglans vs Cue acho agit tele a twig
Dota
‘ova ly lr BPN beast te is
Syonbles gps oS oyuey onsen gure cA
sgh sss) stele amare d= dt Je bes hs
uit fe saenon acct, Les sondern ao 80
ivf waleeren Be aetns a bette aver. E

isa tes eles

Finkisee socal

c Ld:ane caneataigh de aeving sn
“edie no gone es COs PERO

3A. tnurprtintion
JowiaStaitinns dee tomas Rigtioe. ams ext Ae
‘elle sees commegpemdicine rn Sonate

ante bie
01.

‘ yet

PERIMETRE D EXPLORATION DE LA SOCIETE
CNPC INTERNATIONAL LIMITED
: Taig DU BASSIN DE TAGUDEN!

sage
Ta tate

ais Tae 3a)
peboe

P POV 2 1EON'GO"
2 Bogne! 26°00"
; S°OOOG" F HS *GTOG". 49.778,50 Ken?

: / dual
8 cece

aesture Ceued
Bet Mudlttenrons

solleg spoons Sundin, Ce decoer preva

se vette Pio

she a

daw Sippaitons de gers Paechlyes,
cle. pale ce ose

ES Deineion:

dae TAriGle 4 Au Coun

plosidace sonspable at ane es pines sia
ss sero esto va aoe un senoy ge IS

‘gon contrition Ate gee: hd 4a 3
‘pupiles 4 entepinies as sivas ea les

siege Cvtusino; psi sath

ARTICLE?
CORT S ETH OLERS

Soin Satie Dane
‘pean sisimusceeier yuna an ASU da eorares

Bele deipavesty coum

nog dara

apportion
Siu AIR aft,
impel, 8s OMe Boas Bets

‘sil
eeu |
oar kre sector:

‘einige
ren ales eaepos tsa a9

2k:
fen et Fusey aber, we

fe fcud ipiSiee, QC AOL RA cae
liter fCorsais A Fotage tel bovine
ane Sirus

23; Maldrtous tguipenomb arenes

he e es
ere
installs

2.
oF ies ears a
Sapient, ind guenae i
ses hen me
eeigloves, compte J i 86
J gin Cnet lea
as

le eapracisc
pst Ts els

sesvizen venga ott E

Atv

2b, Assvaniest reekeznaions

ey an eles. paytes pou AGL Ce Uh
ramen 2 suiret caps y edanys Jew depuis we eevee ules.

ee
Hy ames Speak Go tacos see aearaiee HA sole je sh
seyus pet ste, ue Aopoes engni echeje pat Ye Conant er

Bene meer oe sett. Sn

2. Repeond juridiques
FpUShaap me wiih Bla domige Asem
saved sievoeny du dee Spdetians

ic irae awe # Sone
be eit Bee

48. Poitier

Foils inGich @ aged nae pa Coven

elit. au
opel erie
15H deaplainton of dealyati

is Yeon de

yen nal

“Dis cples € 1h vt

soca ebintescaony

Sivoo ib

sD

“ojos «fe niaeeiment

Huds aston

# Realpede cia cites
Se Rady /patinious
*

Ensindsaie

2 Sineviteniasl Nes

2. iyebeaon da ds oven Coban

ARTICLE 4
PRIN CIET'S DEMPUTAPION BES COLTS DES Pit

ATIONS

BP SERVICES, MATEIIAUN EP SOUIPEMENTS U1 HISES,
DANS LES OPERATIONS FPTROLERES,

SA jostle eagles

Tnghiaen beer ae
psddreateimsoes esis

fe casas ot iets
ieestopisszar pas SN I
se svelte. guccorts 9e

Joey oso lbioenarera toner
Sk) “Amat ehuwibeter se a Reisen
‘og poadiiau eve basaeineats aebeise weds ans Operates Peco
piesoisienge® ur CEarpte des Cells Beimhataot eet Net sesamnoae sale
ose.
Lee carNs
ssomme een,

crises tees
focally 206 es cane Helse
paren ile Uoitspan, fe Cbipeviencorts dechorgetoers

: pcisacaay ot doesent snk Quotas

-esjnrgoac ee acl GT

tle teehee:
vga a
25S anliicaod aos dau bbots @ Laradadiced dppartentni Hh Comteadone
soar Costa Cam aE
sions wonder seceok aap nie ae" Cohn des Cas
Vieatoe dae tinue Poniitem: be tipadions
SGA piraboss. Pauses,

38,

Be

ta.

is:

Ae

ovale

oy
Sota

ees sh Pau joednane poe
ao skagen omer deme
‘Eopeases ym poodhl aan se eed ewe ae e cae do ease 8
Ce Gost aie sercten. Se be pales 22?
apetanaga.ge dias} ition date SSE SRE
in dra comusnaet & eoseties des prie

(pots se lamoln ian: el pours eonttetemean 93
‘a fe dias

Rois fede ian a roe
cqystales

gai Hee sapiens

‘Dagedass yeurelovel aditvbiraties (oak gene

(Ab [Rois eevee ea kebaigts ais :
Eis tatsowss of disosek Gt posstnm de Foneesst
‘eid gus Lavi’ ds Noustanie lye Operate Peover de Je

pccavslt ist.noe rscierien! aot ne beeen:

fo Gentoo she Sven rn Boa bene gee +

ae ivilates: ed RADSLue fa

sais iy Gpertione Satates,

sition

Cie yur 6 Cosmic: 2 8
AUSSI, aM DUNE, SERS

Loubenunt Ye cot dar see
apsratons Petrone,

(Snir milly seit led sa

as

oe Conte Basins 68

AnwE dines,

gyessed seenahaes pat 6 Cadel pol sagaret ebm
Fern eave ane 9 urs EAEON ialeg IS Sees
voy esivaroa x aceties yar fesdigpertinsjeiadene dips
j genecvaie ps gaporace aston see Cult

combnerate deni aad eed eat pos Hu oe
ig banaue Be ents gt dem pat

lmao des materi trans leds

esl: pais dane
Shae

{fo ontepe dy Oosheton
apes Tyr Lali on ces soba Iona lcs Soc
eae CPN
oh Materiel neat
Mantel noul iss A ak aapecsante less
‘eslish Seri pear Gent (0: op ah Cont
fy Madvie exban deat

Nec dbis 3 Fancle 33

ihicoe
8) Sa sil weg!

ee ce

i destroan stuns foe elem ee ey

hog cciguateportuntem yaa CoNexoe am

unin oie

chemise
canard

gp) Mathie en e's deat
1D oh niece eden
nthe nee pon ages

‘onl ew sanivaib Sat 1
Hable sive cadestostes

‘pov pa (25 80 du Cea Net da

sles

Bh Reerallls est,
Foyle: oy cohats {slat
Insgaee peace ds

i ogi of quipements teas par te Comet

eet

ex aah 8S

st Hes mmésiele ot epmpamenis aocsegar i isnedcevempes came
1 Costa a parton emis cev-en foe snp deatbes bc
Higgs cSt iis 8 Aces eens

1) Lessa 4: tasoeeeay agile na, Bus Ganiete se cibies

So sie gris Ties Seeoat ial

fs io nlewe ip

Hestosta

BCU e senses eomeonde
Coins 2208

sep pothesis Ek WC Sonipte ee

ARTICLE|

AMON ISIS NE DES Inra1D BA TSA TIONS:
EY DEPENSES WENPLORAFIGN

cuisine

eae

42

ei

wisubions dacinehise

Blurbs deepaiusua Ja bisobce wot impose yu he Courses tase
Veale de Ga Uaiaibins Heelies sur le weliedis ee hy Reps
ise G2 Stabe cl que phen Po dnule 12 Gone os

lose: relidss- pare Caner eERSEg Ns ae, “Opsemlee

Songs: IbUIRS lbs cme

2 omnia

Mymreobiails

Fuvtcinien tide nu

‘Depsuss aap Iocan:

Hovitisohce Jaaplaecian e Heatseencn
els Reeninigad tae he

fan dss eclioneice

Bayle dese

voanenr ee

ARTICLE S
INVERT ATES
Biciodichs

sale
ices, Sigel

ba

3

SE HD)og, sa es his aA ame hats pluses
‘aries komt

Noseatia

sgt ieiiin toile ke Sato
Cs act oH,
aly Baek. We Bore aye Paty al es entice convleuset ie Canin:
UIs repeeeat

“infieniontin
AS saan Biiisie iw ome Gane
Hoonesdor Lis ee Jakes ees
Freie w ‘Cone a
oy Fact She copie doit useris

ean EY a
vas Sy cde De

